Title: From George Washington to Major General Robert Howe, 13 September 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Head Quarters West Point 13th Sepr 1779.
        
        We have accounts by vessels arrived at different places which make it probable a French fleet is approaching our coast—If this should be

the case, it will be of importance to prevent the retreat of the troops at Kings ferry to their main body—The French Commandant will probably do his part to obstruct it by water and our business is to make such dispositions as are calculated to obstruct it by land—For this purpose you will be pleased to march with the troops under your command towards Pine’s Bridge, where you will take such a position as is best adapted to your security—This appears to me from the recollection I have of the ground, to be on the South side of the bridge but I leave the choice to yourself—You will be joined in your new position by General Nixons brigade—Great vigilance and caution to prevent a surprise will be necessary as the enemy can conveniently manœuvre on your flank and towards your rear; but with the help of your cavalry you may avoid the danger.
        You will keep patroles and look outs constantly along the river to advise you punctually of every movement in it that you may have the earliest notice of the appearance of our friends; of which the moment you have good intelligence you will without waiting orders from me move with all dispatch towards the River (informing me of your movement) and endeavour if you can to gain the new bridge at the mouth of Croton before the enemy passes it—This will enable you to interrupt their passage and they will of course fall into our hands.
        The reason of your movement to Pines Bridge must remain a profound secret, because it would give an alarm to the enemy which may defeat our purpose if the French fleet does appear, and would expose us to ridicule if they do not.
        I have received your letter of the 12th and inclose you the only edition of the articles of war in our possession and the resolve of Congress which affects the case of your prisoner. You will send the proceedings of the Court Martial to Hd Qrs for confirmation. I am with the greatest regard Your most Obed. serv.
      